Citation Nr: 1642307	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO. 12-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and alcohol abuse, in full remission, since March 1, 2009.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during a Board hearing in August 2012. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

The Board advised the Veteran in July 2016 that the VLJ who presided over the hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired. He was also advised that if he did not respond within 30 days, the Board would assume he did not want to have another hearing and it would proceed accordingly. The Veteran did not request another hearing within 30 days of this notice. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 



FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his PTSD with MDD and alcohol abuse signs and symptoms have manifest as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, these signs and symptoms have not resulted in total occupational and social impairment since March 1, 2009. 

2. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but not higher, for PTSD with MDD and alcohol abuse, in full remission, have been approximated since March 1, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015). 

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claim for a TDIU is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by an October 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The October 2009 and June 2015 VA examiners performed in-person psychiatric examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). These VA examinations are adequate to decide the Veteran's claims. 

In June 2013, the Board remanded the case to provide the Veteran with additional notice, associate with the claims file outstanding VA and private treatment records, schedule the Veteran for a VA psychiatric examination, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 


Increased Rating

In July 2009, the Veteran filed an application indicating that his service-connected psychiatric disability had increased in severity. The appellate period includes evidence within one year prior to the date of this application. See 38 C.F.R. § 3.400(o)(2) (2015).

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130 as 50 percent disabling since March 1, 2009 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R. § 4.130, DC 9411. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Numerous VA treatment records from January 2009 and February 2009 document the Veteran's hospitalized for psychiatric symptoms. While this time period is not on appeal because the Veteran was awarded a temporary total disability rating from January 6, 2009 to February 28, 2009, the Board shall discuss his documented psychiatric symptoms during the hospitalization because they are indicative of his disability picture at the start of the appeal in March 2009. 

January 2009 and February 2009 VA treatment records show that the Veteran experienced symptoms of rage, anger, irritability, verbal outbursts, chronic anxiety, episodic depression, sleep disturbances, intrusive thoughts, recurrent memories, hypervigilance, social withdrawal, isolation, and an exaggerated startle response; however, he denied any suicidal or homicidal ideation or attempts. Mental status evaluations showed essentially normal results, including being alert and oriented, well-groomed, and cooperative. The Veteran also had good eye contact, normal speech, coherent thought processes, no evidence of delusions or hallucinations, supple and appropriate affect, and fair insight and judgement; however, his mood was anxious. Medical professionals assigned a GAF scores of 34, indicating that his symptoms amounted to some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

At discharge in February 2009, the evaluators indicated that the Veteran's PTSD symptoms were stable and he was allowed to leave the hospital early due to a family emergency. A mental status evaluation showed that he was appropriately groomed and casually dressed. A doctor noted that: he was calm and cooperative; his speech was coherent and audible, although somewhat pressured; his affect was euthymic; his mood was anxious; his thought process was intact; he was oriented in all spheres; his attention and concentration were good; and, his judgment was intact. However, his psychological insight was poor. The Veteran reported improvement in anger, depression, nightmares, hypervigilance, and flashbacks during the hospital stay. The medical professionals assigned a GAF score of 48. 

Additional VA treatment notes from August 2009 to December 2015 show that the Veteran consistently complained of sleep disturbances, poor concentration, anger, depression, irritability, distrust, and isolation. Also, in a June 2015 VA mental health note, a doctor indicated that these symptoms make it very difficult for him to adjust to changed circumstances. A December 2015 group counseling note showed that he was participating in PTSD psychotherapy twice a month. In instances where GAF scores were assigned during this time period, his scores ranged from 52 to 58, indicating moderate symptoms or any moderate difficulty in social, occupational, or school functioning. 

An April 2009 private psychology treatment update report showed that the Veteran had divorced three wives and that he was previously estranged from his daughter for over a decade. He was employed full time. The doctor explained that the Veteran was placed on psychiatric medication following his hospital stay; however, he still experienced significant PTSD symptomatology. The doctor noted the presence of intrusive thoughts and recollections, excitability and increased responsiveness, avoidance, minimal interactions with others, heightened arousal, difficulty sleeping, trouble concentrating under stress, hypervigilance, and anxiety. While medication alleviated some symptoms, its side effects included a lack of motivation and desire to complete work tasks or house chores. The doctor noted that the Veteran's disability had impacted his personal and vocational life, and the doctor assigned a GAF score of 44. 

During an October 2009 VA examination, the Veteran complained of memory issues, PTSD symptoms, and a depressed mood. He reported having bursts of despair that lasted between an hour and a day. He reported that he felt depressed and unmotivated for the previous two months. He stated that he had motivation problems with daily living, such as cooking, cleaning, and taking out the trash. His main complaints were depressed mood and anhedonia, anger, strange dreams, poor sleep and concentration, and anxiety. He asserted that his angry, verbal outbursts had continued since his hospitalization. The examiner noted that the Veteran's PTSD symptoms interfered with his work efficiency due to poor concentration, interpersonal difficulties, and poor relationships with coworkers caused by his angry outbursts and irritability. The Veteran also reported feeling moderately bothered by an inability to recall important aspects of his traumatic stressors. He also endorsed symptoms of emotional numbness, distance from others, sleep and concentration problems, jumpiness, hypervigilance, and irritability. The examiner noted that these symptoms caused the Veteran quite a bit of distress and interfered with social and occupational functioning.

A mental status examination showed essentially unremarkable results, except that that he expressed mildly paranoid thinking and his thought content was depressed, anxious, and irritable. He also endorsed significant short-term memory and concentration problems, but his long-term memory was intact. He had occasional panic attacks and he was very anxious. 

The VA examiner concluded that the Veteran's psychosocial functioning was moderately to severely impaired due to PTSD and depression. The examiner noted that the Veteran's disability moderately interfered with his work functioning because poor concentration and irritability reduced his efficiency and affected his relations with coworkers. Depressed mood further decreased his efficiency and increasing absenteeism from work. His symptoms also interfered with his social functioning because he avoided social situations due to irritability and hypervigilance. The examiner noted that the Veteran's depressed mood also worsened his social functioning because he lacked motivation to engage in social activities, including spending time with friends and loved ones. The examiner assigned a GAF score of 55. 

An October 2010 private psychological treatment update summary showed similar symptoms as were noted in the April 2009 private psychology treatment update report. Additionally, the Veteran's intrusive thoughts limited his social life and peer interaction due to avoidance, isolation, and anxiety. He again endorsed symptoms of heightened arousal, difficulty concentrating, low frustration tolerance, outbursts of anger and rage, and sleep difficulties. The doctor noted that medication was having very limited results in alleviating the Veteran's symptoms. The doctor also noted that in spite of the Veteran's rigorous inpatient and outpatient treatment, his symptoms continued to significantly impact all areas of his life. The doctor concluded that the Veteran's psychiatric symptoms caused three failed marriages and an untold amount of failed relationships, significant vocational inhibition, and feelings of social and societal alienation. The doctor recommended continuing the Veteran's medication use and individualized psychotherapy, and the doctor assigned a GAF score of 41. 

Similarly, this psychologist assigned a GAF score of 39 for the Veteran's symptoms in a September 2012 psychological treatment summary report. In addition to the symptoms noted above, the doctor stated that the Veteran had significant difficulty attaining and maintaining close, intimate relationships. The doctor also noted that the Veteran quit his job prior to being terminated because of his psychological disorder. 

In February 2013 and September 2013 psychological treatment summary reports, the psychologist again reiterated the Veteran's symptoms that were documented in April 2009, October 2010, and September 2012. The doctor again assigned a GAF score of 39 and indicated that the Veteran was experiencing a chronic, severe form of PTSD. The psychologist also concluded that the Veteran's symptoms had led to an increasingly avoidant lifestyle, which rendered him functionally unemployable, but stabilized his emotional turmoil. 

During a June 2015 VA examination, the Veteran again complained of irritability, verbal aggression, social isolation, intrusive thoughts of deployment, avoidance of conversations and activities, hypervigilance, exaggerated startle response, chronic sleep impairment, depressed mood, tearfulness, anhedonia, feelings of hopelessness and helplessness, and recurring nightmares; however, he denied suicidal and homicidal ideation. During the examination, the Veteran was fully alert and oriented. His mood was depressed and affect was slightly restricted. The examiner concluded that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. However, the examiner also concluded that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

In addition to the medical evidence, the lay evidence indicates the presence of serious psychiatric symptoms during the appellate period. The Veteran testified during the August 2012 Board hearing that he was fired from his job in 2010 because he had many problems with his coworkers and supervisors. He also asserted that he was actively searching for a job for the previous two years, but that he was unable to secure employment due to his psychiatric symptoms. He testified that he was last divorced 18 years ago and that he was estranged from his daughter. When asked about his daily activities, the Veteran testified that he mostly watched television during the day and went to a bar once per week. He testified that he must take several medications for his symptoms. 

After affording the Veteran the benefit of the doubt, his PTSD with MDD and alcohol abuse signs and symptoms have manifest as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood since March 1, 2009. 

The evidence described above shows that there has been some fluctuation in the PTSD signs and symptoms; however, the frequency, severity, and duration of these symptoms indicates that they do not abate such that the Veteran has a sustained remission. He is essentially isolated, angry, and depressed, as evidenced throughout the appellate period, and is unable to work for any appreciable length of time since July 2010. 

The evidence shows a marked increase in psychiatric symptoms in January 2009, as shown by the Veteran's admission into a hospital for PTSD treatment. As noted above, the Veteran was granted a temporary total disability rating between January 6, 2009 and February 28, 2009 due to his hospital stay. However, the evidence also shows that his symptoms have consistently impaired most areas of his occupational and social life since the hospital discharge and since March 1, 2009. His GAF scores range between 34 and 58. Specifically, while several VA medical professionals, including the October 2009 VA examiner, assessed the Veteran's symptoms as moderate or any moderate difficulty in social, occupational, or school functioning, the private treatment records from the same time periods indicate that his serious symptoms caused major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. The April 2009, October 2010, September 2012, February 2013, and September 2013 private treatment summary reports show a pattern of impairment in most areas, including an inability to maintain social and work relationships, avoidance, isolation, depressed mood, sleeping disturbances, and anxiety. The Veteran's symptoms have resulted in three divorces, an estrangement from his daughter, unemployability, and social isolation from friends and acquaintances. 

The Board has considered the June 2015 VA examiner's conclusion that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation. However, Veteran's symptoms approximate a higher disability rating. Specifically, the Veteran's difficulty in adapting to stressful circumstances, including work or a worklike setting, indicates that his psychiatric disability picture approximates a rating of 70 percent. Given all of the evidence above, and after resolving all doubt in the Veteran's favor, his psychiatric disability has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

However, the Veteran's signs and symptoms have not resulted in total occupational and social impairment at any time since March 1, 2009. The Board has considered the lay statements and testimony and the medical evidence. None of the evidence indicates that the Veteran's disability picture approximated a total disability rating during the appellate period. Specifically, the mental status evaluations show generally normal symptoms. The medical evidence did not indicate any gross impairment in thought processes or commutation, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, or disorientation to time or place. While the Veteran complained of not being motivated to perform house chores, all of the evidence shows that he was appropriately dressed and groomed, able to maintain his personal hygiene, and perform activities of daily living. Similarly, while he also complained of short-term memory loss in the October 2009 VA examination, the examiner noted that his long-term memory was intact and he did not exhibit memory loss for names of close relatives, own occupation, or own name. Thus, the frequency, severity, and duration of the PTSD symptoms have not resulted in total occupational and social impairment during the appellate period.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's PTSD with MDD and alcohol abuse, in full remission, warrants a disability rating of 70 percent, but not higher, since March 1, 2009. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's psychiatric disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's symptoms mainly resulted in anger, irritability, verbal outbursts, chronic anxiety, episodic depression, sleep disturbances, intrusive thoughts, recurrent memories, hypervigilance, social withdrawal, isolation, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and an exaggerated startle response. He does not report any symptoms that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the assigned schedular rating. See 38 C.F.R. § 4.130, DC 9411; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has one other service-connected disability. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate his psychiatric disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disability in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


TDIU

In June 2013, the Board determined that a claim for entitlement to a TDIU was reasonably raised in conjunction with the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Taking into consideration the Board's decision above, the Veteran receives compensation for PTSD with MDD and alcohol abuse, rated as 70 percent disabling, and residuals of a gunshot wound in the left food, rated as 10 percent disabling. The combined rating for these disabilities is 70 and the psychiatric disability is rated above 60 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. Thus, the remaining question to be answered is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

After affording him the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment. 

In an August 2013 application for increased compensation based on unemployability, the Veteran stated that he attended school until the 8th grade and received a general educational development (GED) diploma. He also indicated that he attended a computer technical school in 1981 and 1982. He reported that he previously worked as an information technology (IT) technician for a hospital from 1996 to 2010, but he became too disabled to work in July 2010. A June 2015 reply from the Veteran's former employer corroborated the Veteran's employment history. During the August 2012 Board hearing and in the August 2013 application, the Veteran asserted that he was unsuccessfully searching for work. 

In addition to the lay assertions, the medical evidence also indicates that he is unable to secure or follow gainful employment. Specifically, in July 2010, the Veteran told a private psychologist that his job was in jeopardy. This psychologist determined that the Veteran was unemployable in September 2012, February 2013, and September 2013 due to his psychiatric disability symptoms. 

Conversely, a June 2015 VA examiner concluded that the Veteran's psychiatric symptoms would not preclude him from gainful employment; however, his symptoms would limit his opportunities in customer service or team-oriented careers. 

The Board has considered the opinions of the private psychologist and the June 2015 VA examiner. However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). Furthermore, these doctor's discussions of the Veteran's employability were limited only to his psychiatric symptoms and did not consider the collective impact of all of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment. 

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected disabilities prevent him from securing or following gainful employment. Specifically, the Board finds the Veteran's testimony regarding the severity of his psychiatric symptoms to be highly probative as to his ability to work. He has asserted throughout the appeal that his psychiatric symptoms cause avoidance of social activities, isolation from others, an inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting). The evidence shows that, prior to being fired, he quit his job in July 2010 due to impaired relationships, verbal outbursts, and irritability with his coworkers and supervisors. Additionally, the Veteran's left ankle symptoms further contribute and complicate the impact of his service-connected disabilities on his inability to work. 

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from being able to secure or follow gainful employment. Thus, the TDIU claim is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

A disability rating of 70 percent, but not higher, for PTSD with MDD and alcohol abuse, in full remission, since March 1, 2009 is granted.

TDIU is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


